Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the manufacturing facility" in lines 2-3 .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
4. 	Claim(s) 1-7, 10, 11, 15, 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. US 4,111,583. Brady et al. disclose a roadway joint seal assembly See Col. 2, ln. 35-60.  The assembly comprising:
A pair of anchor devices (12) coupled to respective concrete/paved slabs. Figs. 1-5.
At least one cover element (18) is punctually supported thereon, as at (22, 24, 26, 16).  

With respect to claim 2 Brady et al. disclose the anchoring structures (18) have a plurality of support points (20a, b, 21b, 22).  At least one support point (21b) can be adapted in its position independently from the others.  Col. 5, lns. 32-36.

With respect to claims 3-7 Brady et al. disclose the cover element (18) is detachably attached to the anchoring structure by means of at least one screwed connection which has a grip length (21b or 20b) corresponding to at least three times the thickness of the cover element in the region of the respective screwed connection.  See Fig. 4. Wherein the screwed connection includes a “rule consistent screw”, such as a bolt, and a nut (24) or in an equivalent embodiment, a threaded boss (22) on the anchoring structure (12).  Wherein the anchoring structure has a tightening means abutting piece (16) for a tightening means formed as said nut or bolt head, on a side facing away from the cover element.

With respect to claim 10 Brady et al. disclose the anchoring structure (12) is configured as with retaining anchors (14a) such that it can be directly attached to a reinforcement (S) of a component part of the building.

With respect to claim 11 Brady et al. disclose the anchoring structure includes at least one anchor device (20, 22) for anchoring with a component part (12) wherein the anchor device is configured as a set bolt.  See Figs. 3-5.


With respect to claim 15 Brady et al. disclose the anchoring structure has at least one row of retaining anchors (14a) in parallel to the building joint and preferably a further row (14a) of retaining anchors behind it also in parallel to the building joint.  Fig. 5.

With respect to claim 22 Brady et al. disclose the transition construction has a sealing member (30b) underneath the at least one cover element (18), in the form of an elastomeric band.

With respect to claims 23, 24 Brady et al. disclose the transition construction wherein the at least one cover plate (18) is configured as a finger plate, having longitudinally extending fingers (27, 42, 44).  Wherein the construction has two anchoring structures (18) that are disposed on opposite sides of the building joint and each anchoring structure includes a cover element, that are configured as meshing finger plates, that mesh with sealing member (30b).

With respect to claim 26 Brady et al. disclose the transition construction is configured as an assembly preassembled.  Wherein the at least one cover element is detachably attached to at least one anchoring structure (12) by means of at least one screwed connection (20, 24).  Wherein the assembly as a whole can be attached to/concreted into the component part (S).  See Figs. 1-4; Col. 2, ln. 35-Col. 4, ln. 60.



With respect to claim 25 Brady et al. disclose the transition construction is modular and has a plurality of adjacent cover elements (18) that are each narrower than a carriageway of a roadway.  See Col. 3, lns. 50-65. Wherein at least between adjacent cover elements a seal (30b) is arranged.

Claim Rejections - 35 USC § 103
4. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. US 4,111,583 in view of Baerveldt US 5,584,152.
Brady et al. disclose a transition assembly for building joints between concrete slabs (S), the assembly including cover elements (18) punctually supported by anchoring structures (12) with a tightening means, including an abutting piece (16) and a threaded bolt/nut assembly.  See Figs. 1-4.  What Brady et al. do not disclose is the use of a spacer.  However, Baerveldt teach a joint seal retaining assembly including anchor plates (12) tightening means (B) comprising, threaded bolts, nuts and spacers, such as washers disposed between the cover elements and the nuts, and bolt retaining spacers  securing the bolt head to the concrete slab (C) Fig. 3; Cols 2-3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the joint assembly of Brady et al. with washers & spacers, as taught by Baerveldt in order to prevent damage and debris into the road joint.  
	

Allowable Subject Matter
3. 	Claims 12, 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
4. 	Applicant’s amendment to claim 1 filed 1/29/2021, has been considered and overcomes the prior art rejection mailed 11/03/2020.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brady et al. US 4,111,583.

Response to Arguments
5. 	Applicant’s arguments with respect to claim(s) 1-12, 16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				2/18/2021